DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 03/04/2022 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 – 8, 21 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2017/0073605)
In regards to claim 1, Sasaki teaches coating composition for lubricating coating film having (A) a phenolic resin, (B) an epoxy resin, and (C) at least one solid lubricant, and wherein the coating composition comprises at least 50% of the component (A) (abstract).  The components A) and B) are binders as claimed [0010].  The component C) comprises one or more metal oxide such as aluminum oxide, molybdenum disulfide, polytetrafluoroethylene etc. which provides the limitation of filler of the claims [0021, 0092].  The composition is obtained by curing and the cured film as a thickness of from 10 to 20 micro meters (0.01 mm to 0.02 mm) [0026].  The composition is used for coating brake pads, clips, shim, etc. [0028].  
The epoxy includes Bisphenol A epoxy [0062 – 0065].  The epoxy component which can be rubber modified epoxy resin such as butadiene-nitrile rubber B) is present at about 50% or less in the composition [0083, 0084].  The solid lubricant C) is present in amounts of from 1 to 100 parts by weight, or from 2 to 20 parts by weight based on 100 parts by weight of components A) and B) [0099, 0100].  The composition may comprise other additives such as surface treating agent (surfactant), antifoaming agent, coloring agent etc., which would be present in minor amounts such as from 0.1 to 5% by weight of the composition [0130].  The composition forms a coating film [0139].
While Sasaki does not recite an aqueous solution prior to curing of the coating, Sasaki teaches the cured coating composition and thus provides the claimed composition.  Since the cured composition are coatings for parts such as brake pads etc., they are non-aqueous compositions, which Sasaki teaches.
In regards to claim 2, Sasaki teach the coating having the binder of the claim as previously stated.
In regards to claim 4, Sasaki teaches the coating having the claimed additive as previously stated.
In regards to claim 5, Sasaki teaches the coating having the thickness as claimed.
In regards to claim 6, Sasaki teaches the coating having the elastomer and binder which are cured together as previously stated.
In regards to claim 7, Sasaki teaches the coating having the elastomer such as butadiene-nitrile rubber.
In regards to claim 8, Sasaki teaches coating comprising the elastomer in the cured binder and wherein the coating layer has the thickness of the claim as previously stated.
In regards to claims 21 – 29, Sasaki teaches the cured coating having the claimed ingredients and limitations as previously stated.  The coating is useful on rubber (elastomers), thus providing the cured coating/elastomer [0143].  Also Sasaki teaches butadiene-nitrile rubbers as previously stated.  To the extent that the rubbers of claim 29 are not particularly recited, they are well known for use in automobile parts such as gaskets in view of 0036 of Kojima et al. (US 2013/0285334) which is similarly directed to rubber materials for automobile parts such as gaskets.  Thus, use of such rubbers of Kojima would have been obvious in Sasaki, as they are directed to similar automobile parts such as gaskets.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that Sasaki fails to teach the presence of the claimed filler or the mixture of the filler in aqueous composition.  The argument is not persuasive.
Sasaki teaches solid lubricants such as molybdenum disulfide [0092] which meet the limitations of the fillers of the claims.  The presence of the filler in aqueous composition does not carry patentable weight as the DCLM coating after being cured does not require or contain water.
Applicants argue that Sasaki fails to teach the elastomer such as rubber.  The argument is not persuasive as Sasaki teaches rubber base/substrate as discussed in the rejections above.  Furthermore, in view of Kojima, the claimed rubber is known.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771